331 F.2d 308
Angel M. LOPEZ-COLON et al., Appellants,v.UNITED STATES of America, Appellee.
No. 18909.
United States Court of Appeals Ninth Circuit.
May 11, 1964.

Appeal from the United States District Court for the District of Alaska; Walter H. Hodge, Chief Judge.
Mark Thomas, Jr., San Jose, Cal., for appellant.
Warren C. Colver, U. S. Atty., Patrick Thomas Moran, Asst. U. S. Atty., Anchorage, Alaska, for appellee.
Before HAMLEY, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
Appellants were convicted of violating 18 U.S.C.A. § 2031, and appealed. We have examined each of their specifications of error in the light of the record, and find them to be without merit. The judgments are affirmed.